Citation Nr: 0511557	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  00-02 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1. Entitlement to service connection for the claimed 
residuals of tympanic membrane perforation of the right ear 
with otitis media.  

2. Entitlement to service connection for claimed hearing loss 
of the left ear.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from April 1957 to July 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 1999 and June 2002 RO rating decisions.  

In July 2004 the Board issued a decision, reopening and 
remanding the veteran's claim for further development.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran did not manifest a left ear hearing loss in 
service or for many years thereafter.   

3.  The veteran is currently shown to have right ear tympanic 
membrane perforation and otitis media residuals that as 
likely as not had their clinical onset during his active 
military service.  

4.  The veteran currently is not shown to have hearing 
disability in the left ear that is due to any event or 
incident of his active military service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by the residuals of a tympanic membrane 
perforation of the right ear and otitis media is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§ 1111, 1131 (West 2002), 38 C.F.R. § 3.303 (2004).  

2.  The veteran is not shown to have a left ear hearing 
disability is not due to disease or injury that was incurred 
in active service; nor may a sensorineural hearing disability 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
December 1999 Statement of the Case, the September 2002, 
March 2004, and February 2005 Supplemental Statements of the 
Case, and correspondence from VA, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  

In particular, the Board notes the April 2002, January 2004, 
and July 2004 letters, in which the veteran was advised of 
his and VA's responsibilities under VCAA.  In this letter, 
the RO advised the veteran to identify all health care 
providers who treated him, and explained what the evidence 
must show in order to substantiate a claim of service 
connection.  See Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been acquired and 
associated with the claims folder and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  

Concerning the claim herein decided, the veteran has not 
indicated, nor does the claims file otherwise indicate, that 
there are additional sources of pertinent evidence that 
supports his claim.  

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.  

Under 38 C.F.R. § 3.159(b) (2004), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  

The RO has obtained all relevant records identified by the 
veteran or otherwise evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his Substantive Appeal, and the 
statements he has filed.  

He has not provided information concerning additional 
evidence-such as the names of treatment providers, dates of 
treatment, or custodians of records, either private, Federal 
agency, or service related-which has not been obtained.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  38 U.S.C.A. § 5107(a) (West 2002); Pub. L. No. 
106-475, §3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

The Board therefore finds that no useful purpose would be 
served in undertaking more development.  Such a remand would 
result in unnecessarily imposing further burdens on VA, with 
no additional benefit flowing to the veteran.  Similarly, as 
the veteran has indicated no other obtainable evidence, 
development by the Board would serve no useful purpose.  

For the same reasons, the Board concludes that any defect in 
meeting the technical requirements of VCAA is nonprejudicial 
and harmless.  


Service connection for residuals of tympanic membrane 
perforation of the right ear with otitis media

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service. 
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected. Verdon v. Brown, 8 
Vet. App. 529 (1996); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  

Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut this 
presumption.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 
38 C.F.R. § 3.304(b) (2004).  Signed statements of veterans 
relating to the origin, or incurrence of any disease or 
injury made in service if against his or her own interest is 
of no force and effect if other data do not establish the 
fact.  Other evidence will be considered as though such 
statement were not of record.  38 C.F.R. § 3.304(b)(3) 
(2004).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  

In the instant case, the Board finds that the evidence of 
record is in relative equipoise as to the veteran's claim of 
service connection for residuals of tympanic membrane 
perforation of the right ear with otitis media.  

In a recent opinion, the VA's General Counsel has determined 
that, contrary to 38 C.F.R. § 3.304(b), the statute provides 
that the presumption of soundness is rebutted only where 
clear and unmistakable evidence shows that the condition 
existed prior to service and that it was not aggravated by 
service.  

Under the language of the statute, VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service.  The statute 
imposes no additional requirement on the claimant to 
demonstrate that the condition increased in severity during 
service.  

Because 38 C.F.R. § 3.304(b) imposes a requirement not 
authorized by 38 U.S.C.A. § 1111, it is inconsistent with the 
statute.  See VAOPGCPREC 3-2003; see also Skinner v. Brown, 
27 F.3d 1571, 1574 (Fed. Cir. 1994).  The General Counsel 
concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.  See also Cotant v. 
Principi, 17 Vet. App. 116, 123-30 (2003) (for a detailed 
discussion of the legislative history relating to presumption 
of soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).  

The veteran's claims folder does not contain his medical 
induction examination report.  Of record is his July 1957 
separation examination, indicating the presence of a large 
central perforation of the right tympanic membrane, active 
purulent discharge and moderate loss of hearing at all 
frequencies in the right ear.  

An accompanying clinical abstract noted that the veteran 
reported having had difficulty with his "left ear" since 
childhood when he experienced an episode of acute earache 
followed by chronic drainage of pus from the right ear.  The 
examiner added that he had no history of left ear difficulty.  

A Medical Board examination, also in July 1957, noted the 
examiner's recommendation that the veteran be discharged from 
service due to his right ear disorder that exist prior to 
service and was not aggravated therein.  

The Board notes a November 1971 VA treatment report, in which 
the examiner indicated that the veteran had suffered from 
recurrent infection of the right ear on and off since 
service.  

In December 1971, a VA examiner noted a prior history of a 
tonsillectomy and adenoidectomy as a child.  Upon physical 
examination, a large, central, benign-type perforation with 
granulation in the middle ear, anteriorly, was noted.  

The Board finds in this case that the evidence of record 
cannot be described as being unequivocal in showing that the 
veteran's right ear condition existed prior to service.  
Based on this record, the presumption of soundness cannot be 
rebutted.  

The Board is cognizant of the July 1957 clinical abstract, 
noting the veteran's report of having had difficulty with his 
right ear prior to service.  However, these statements alone 
are not sufficient to establish the presence of the large 
central eardrum perforation or chronic otitis media prior to 
service.  

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
held that a veteran's self report that he had previously 
suffered from "depression or excessive worry;" in-service 
clinical records reflecting a pre-service diagnosis of a 
psychiatric disability, and an in-service medical board that 
found the veteran's psychiatric disability to have pre- 
existed service were insufficient to rebut the "presumption 
of soundness" as was found in 38 U.S.C.A § 1111, because 
these records "were not supported by any contemporaneous 
clinical evidence or recorded history in the record."  
Because they were therefore "without a factual predicate in 
the record," they were found to be insufficient to rebut the 
presumption of soundness.  

As in Miller, there is no contemporaneous medical evidence 
before service or at entry into service to clearly support 
the conclusion that the central tympanic membrane perforation 
of the right ear and otitis media noted in service had been 
present prior thereto.  

The Board notes that the January 2005 VA medical examination, 
diagnosing the veteran with right chronic otitis media and 
status post tympanic membrane perforation repair.  

Thus, the Board concludes that, given the veteran's well-
documented history of during and after service, that the 
currently demonstrated right ear tympanic membrane 
perforation and otitis media residuals are shown as likely as 
not to be due to disease or injury in service.  

By extending the benefit of the doubt to the veteran, service 
connection is warranted.  


Service connection for hearing loss of the left ear

As stated hereinabove, the veteran seeks service connection 
for hearing loss of the left ear as the result of residuals 
of tympanic membrane perforation of the right ear with otitis 
media.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

Service connection may be presumed where certain chronic 
diseases, to include sensorineural hearing loss (as 
peripheral nerve disease), manifest themselves to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  

Of record is the veteran's July 1957 separation examination, 
negative for evidence of hearing loss in the left ear.  A 
clinical abstract of the same date indicates the veteran 
reported a history of difficulty with his "left ear" since 
childhood but added specific information that clearly related 
only to his right ear.  

The Board notes a January 2005 VA audio examination, which 
indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
80
80
80
80
LEFT
40
45
45
65
60

Speech audiometry revealed speech recognition ability of no 
percent in the right ear and of 48 in the left ear.  

The January 2005 examiner opined that these results were not 
reliable due to the presence of test-retest discrepancies.  
Also noted were tympanograms indicating normal middle ear 
pressure and compliance in the left ear, and the absence of 
stimulus of contralateral acoustic reflexes at 1 kHz and 2 
kHz in the left ear.  

The veteran was diagnosed with test discrepancies consistent 
with functional hearing loss, even though the results were 
not recommended for rating purposes.  

Although the veteran believes that he currently suffers 
hearing loss in his left ear, due to service, he is not 
considered qualified to render medical opinions regarding 
diagnoses or the etiology of medical disorders, and his 
opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

In this case, a careful review of the veteran's service 
records by the Board shows that they were negative for any 
complaints or findings of an actual left ear hearing 
condition.  Additionally, there is no evidence of the veteran 
receiving treatment for a left ear condition for many years 
after service.  

Furthermore, there is no evidence of record to support the 
veteran's assertions that his current hearing loss disability 
in the left ear is secondary to his now service-connected 
right ear condition.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
left ear hearing loss.  



ORDER

Service connection for the residuals of a tympanic membrane 
perforation of the right ear and otitis media is granted.  

Service connection for a left ear hearing disorder is denied.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


